UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

              -against-                                               ORDER

 SAEED KAID,                                                     16 Cr. 281 (PGG)

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               Pending before the Court is Defendant Saeed Kaid’s motion for compassionate

release, pursuant to 18 U.S.C. § 3582(c)(1)(A). For the reasons stated below, Kaid’s motion

(Dkt. No. 961) will be denied.

                                        BACKGROUND

               On December 15, 2017, Kaid pled guilty to racketeering conspiracy, in violation

of 18 U.S.C. § 1962(d), and to conspiracy to distribute and possess with intent to distribute 280

grams and more of cocaine base, one kilogram and more of heroin, and five kilograms and more

of cocaine, in violation of 21 U.S.C. §§ 841(b)(1)(A) and 846. (Plea Tr. (Dkt. No. 202); see also

Jan. 5, 2018 Order (Dkt. No. 217))

               Kaid’s guilty plea arose from his longtime involvement in the “Blood Hound

Brims,” “a racketeering organization that engaged in large-scale drug trafficking and acts of

violence.” As a member of this gang, Kaid sold large quantities of cocaine, crack cocaine, and

heroin in and around Elmira, New York, and “was involved in several shootings, both as a victim

and as a perpetrator.” (See Sent. Tr. (Dkt. No. 332) at 21-23)

               At Kaid’s May 29, 2018 sentencing, this Court concluded that he was a career

offender, that he faced a statutory mandatory minimum sentence of ten years’ imprisonment, and
that the applicable range under the Sentencing Guidelines was 262 to 327 months’ imprisonment.

(Id. at 8-9)

               This Court granted a variance from the Guidelines, based on the Defendant’s

tragic and traumatic childhood, significant mental health issues, and long history of significant

substance abuse. (Id. at 26) Moreover, as the Court discussed at sentencing, in April 2009, Kaid

was shot multiple times by a fellow gang member and left for dead on the side of the road. A

bullet pierced his lung and he fell into a coma. He was hospitalized for a month and underwent

several serious operations during that time. (Id. at 22; PSR ¶ 93)

               Despite Kaid’s serious criminal record – which included felony convictions for

robbery in the second degree and three drug trafficking offenses (PSR ¶¶ 72-75) – this Court

imposed the statutory mandatory minimum sentence of ten years’ imprisonment. (Sent. Tr. (Dkt.

No. 332) at 27) Moreover – pursuant to U.S.S.G. § 5G1.3 and United States v. Rivers, 329 F.3d

119 (2d Cir. 2003) – this Court credited Kaid for five and a half years he had served in

connection with a state conviction that constitutes relevant conduct under the Sentencing

Guidelines. (Sent. Tr. (Dkt. No. 332) at 27; Am. Judgment (Dkt. No. 324)) Accordingly, Kaid’s

effective sentence was four years and ten months’ imprisonment. (Am. Judgment (Dkt. No.

324)) Finally, this Court provided that Kaid’s sentence in the instant case would run

concurrently with the remainder of the state sentence that he was then serving. (Sent. Tr. (Dkt.

No. 332) at 33-34; Am. Judgment (Dkt. No. 324) at 2-3)

               Given the crimes Kaid committed in the instant case, his serious criminal record,

and the applicable Sentencing Guidelines range of 262 to 327 months’ imprisonment, the

sentence imposed by the Court was lenient.




                                                 2
               Kaid is now serving his sentence at FCI-Fairton. (See Def. Mot. (Dkt. No. 961) at

2) His projected release date is September 16, 2022.1 (See Def. Mot., Ex. B (Dkt. No. 961-1) at

4)

               On January 15, 2021, Kaid submitted a request for compassionate release to the

administrative remedy coordinator at FCI-Fairton. (See Def. Mot., Ex. C (Dkt. No. 961-1) at 5)

On March 15, 2021, Kaid filed a pro se motion for compassionate release with this Court,

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). (Def. Mot. (Dkt. No. 961))

               In his motion, Kaid contends that he should be granted compassionate release

because he suffers from asthma and other respiratory conditions that make him more susceptible

to contracting the COVID-19 virus. (Id. at 8-10) Kaid further argues that a recent outbreak of

COVID-19 at FCI-Fairton poses a serious danger to his health. (Id. at 11-15) Finally, Kaid

contends that the Section 3553(a) sentencing factors support his release. (See id. at 18–21)

               In opposing Kaid’s application, the Government contends that he has not

demonstrated “extraordinary and compelling circumstances” justifying his release, and that the

sentencing factors set forth in Section 3553(a) weigh heavily against granting Kaid’s application.

(Govt. Opp. (Dkt. No. 971) at 4-9)

                                         DISCUSSION

I.     LEGAL STANDARDS

               The compassionate release statute – 18 U.S.C. § 3582(c)(1)(A)(i) – provides that

a court may



1
  On August 26, 2020, the date of the Bureau of Prisons Sentence Monitoring Computation Data
sheet submitted by Kaid, his projected release date was August 7, 2022. (Def. Mot., Ex. B (Dkt.
No. 961-1) at 4) On September 22, 2020, however, Kaid lost forty days of good time credit as a
sanction for possessing a dangerous weapon in prison. (Govt. Br., Ex. B (Dkt. No. 971-2) at 1)
Accordingly, Kaid’s projected release date is currently September 16, 2022.
                                                3
       upon motion of the Director of the Bureau of Prisons, or upon motion of the
       defendant after the defendant has fully exhausted all administrative rights to
       appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s
       behalf . . . , reduce the term of imprisonment (and may impose a term of probation
       or supervised release with or without conditions that does not exceed the unserved
       portion of the original term of imprisonment), after considering the factors set
       forth in section 3553(a) to the extent that they are applicable, if it finds that . . .
       extraordinary and compelling reasons warrant such a reduction. . . .

18 U.S.C. § 3582(c)(1)(A)(i).

                  Pursuant to the statute, an inmate seeking compassionate release must “fully

exhaust[] all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf,” or “30 days [must have lapsed] from the receipt of such a request by

the warden of the defendant’s facility.” Id.

                  A court considering an application for compassionate release must weigh the

sentencing factors set forth in 18 U.S.C. § 3553(a) and determine whether there are

“extraordinary and compelling reasons [that] warrant . . . a reduction [in sentence].” Id. “[T]he

district court has broad discretion in evaluating a defendant’s motion for compassionate release,”

United States v. Vargas, No. 88-CR-325 (VEC), 2020 WL 6886646, at *3 (S.D.N.Y. Nov. 24,

2020), and may “consider the full slate of extraordinary and compelling reasons that an

imprisoned person might bring before them. . . .” United States v. Brooker, 976 F.3d 228, 237

(2d Cir. 2020).

II.    ANALYSIS

           While the parties agree that Kaid has exhausted his administrative remedies (Def.

Mot. (Dkt. No. 961) at 6; Govt. Opp. (Dkt. No. 971) at 4), they disagree as to whether (1) the

Defendant has demonstrated “extraordinary and compelling reasons” that warrant a sentence

reduction; and (2) the Section 3553(a) factors favor a sentence reduction. (Def. Mot. (Dkt. No.

961) at 6-21; Govt. Opp. (Dkt. No. 971) at 5-9)

                                                  4
       A.      “Extraordinary and Compelling Reasons”

               In order to prevail on his compassionate release motion, Kaid must demonstrate

that “extraordinary and compelling reasons warrant . . . a reduction” in his sentence, and that any

reduction that is granted comports with “applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A).

               Here, Kaid – who is 41 years old – argues that he suffers from asthma and right-

sided aortic arch, hyper-inflated lungs. He further notes that – as a result of the April 2009

shooting discussed above – he suffered a collapsed lung, and that in 2017 he was diagnosed with

tuberculosis. (Def. Mot. (Dkt. No. 961) at 9-10); see Exs. D-E (Dkt. No. 961-1) at 6-9) As a

result of these conditions, Kaid contends that he is more vulnerable to serious illness from the

COVID-19 virus. (Def. Mot. (Dkt. No. 961) at 9-10)

               Neither the PSR (Dkt. No. 256) nor Kaid’s sentencing submissions (Dkt. No. 281)

make any reference to a respiratory condition. In 2019, when Kaid first complained of

respiratory problems due to asthma, Bureau of Prisons medical staff found that his condition was

exacerbated by exercising. (Def. Mot., Ex. D (Dkt. No. 961-1) at 6) Medical staff concluded

that Kaid had a mild case of asthma, noting that he had reported “us[ing] Albuterol [only] once a

week,” on an as-needed basis. (Id.)

               Kaid’s mild asthma condition does not constitute an “extraordinary and

compelling” circumstance justifying his release. “Courts in this District have denied

compassionate release motions under similar circumstances,” concluding that inmates suffering

from “well-controlled” or mild asthma are not at special risk from the COVID-19 virus. United

States v. Roper, No. 16 CR. 505-05 (NRB), 2021 WL 1252032, at *1 (S.D.N.Y. Apr. 5, 2021)

(citations omitted). According to the Centers for Disease Control and Prevention (“CDC”), mild



                                                 5
asthma is not a medical condition that presents an increased risk for severe illness as a result of

contracting the COVID-19 virus. See Coronavirus Disease 2019 (COVID-19) – People with

Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last updated May 13, 2021).

                Kaid has likewise not demonstrated that the conditions at FCI-Fairton warrant his

immediate release. Acknowledging the risk that the COVID-19 virus poses to inmates, see

United States v. Stephens, 447 F. Supp. 3d 63, 65 (S.D.N.Y. 2020) (citing United States v.

Raihan, No. 20-cr-68 (BMC) (JO), Dkt. No. 20 at 10:12–19 (E.D.N.Y. Mar. 12, 2020)), as of

May 25, 2021, no inmate and only two staff members at FCI-Fairton are currently testing

positive for the COVID-19 virus. See Bureau of Prisons, COVID-19 Cases,

https://www.bop.gov/coronavirus/ (last accessed May 25, 2021).

                In sum, Kaid has not shown that there are “extraordinary and compelling reasons”

that justify his release.

        B.      Section 3553(a) Factors

                Even if Kaid had shown that “extraordinary and compelling reasons” justify his

release, the Section 3553(a) actors militate against granting him compassionate relief.

                18 U.S.C. § 3553(a) directs a sentencing court to consider

                (1) the nature and circumstances of the offense and the history and
                    characteristics of the defendant;

                (2) the need for the sentence imposed—

                         (A) to reflect the seriousness of the offense, to promote respect for
                         the law, and to provide just punishment for the offense;

                         (B) to afford adequate deterrence to criminal conduct;

                         (C) to protect the public from further crimes of the defendant; and



                                                   6
                       (D) to provide the defendant with needed educational or vocational
                       training, medical care, or other correctional treatment in the most
                       effective manner;

               (3) the kinds of sentences available;

               (4) the kinds of sentence and the sentencing range established for –

                       (A) the applicable category of offense committed by the applicable
                           category of defendant as set forth in the guidelines . . .

               (5) any pertinent policy statement—

                       (A) issued by the Sentencing Commission pursuant to section
                           994(a)(2) of title 28, United States Code, subject to any
                           amendments made to such policy statement by act
                           of Congress (regardless of whether such amendments have yet
                           to be incorporated by the Sentencing Commission into
                           amendments issued under section 994(p) of title 28) . . .

               (6) the need to avoid unwarranted sentence disparities among defendants
               with similar records who have been found guilty of similar conduct; and

               (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a).

               At sentencing, this Court carefully considered the Section 3553(a) factors. (Sent.

Tr. (Dkt. No. 332) at 21-25) As to the nature and the circumstances of the Defendant’s offenses,

this Court noted that Kaid had been a member of the “Blood Hound Brims” for approximately

seven years. (Id. at 22) As a member of the gang, Kaid was involved in several shootings and

helped manage a large-scale drug distribution operation in Elmira, New York. (Id.) “[D]espite

having nearly been killed by another member of the gang [in 2009], Mr. Kaid rejoined the gang

after his hospitalization.” (Id.) And when Kaid returned to the gang after his near-death

experience, he committed a shooting and returned to his role managing the gang’s large-scale

cocaine, crack cocaine, and heroin distribution operation in Elmira. (Id. at 22-23; see also PSR

¶¶ 24-29)

                                                 7
               As to the Defendant’s personal history and characteristics, prior to the instant

case, Kaid had sustained three drug trafficking felony convictions as well as a conviction for

robbery in the second degree. (PSR ¶¶ 72-75) He had “repeatedly violated parole and gone on

to commit new crimes.” (Sent. Tr. (Dkt. No. 332) at 25) Indeed, Kaid had “committed crimes,

received substantial sentences, committed new crimes, received substantial sentences, committed

new crimes, received substantial sentences, at least three or four times.” (Id. at 14) Given

Kaid’s lengthy history of serious criminal conduct, he presents an obvious risk of recidivism as

well as a danger to the community.

               And while Kaid contends that he has made a positive adjustment to incarceration

(Def. Mot. (Dkt. No. 961) at 18-21), the record does not support his argument. On September

22, 2020, Kaid was sanctioned for possessing four homemade, sharpened weapons and a lock

hidden in a knotted sock. He lost forty days of good time credit as a result of this infraction.

(Govt. Opp., Ex. B (Dkt. No. 971-2) at 1, 6-9) Kaid has also been sanctioned for refusing to

obey an order, exposing himself to a female staff member, and several instances of fighting.

(Govt. Opp. (Dkt. No. 971) at 4; Ex. B (Dkt. No. 971-2) at 1-14) In sum, Kaid’s disciplinary

record undermines his contention that he would not pose a danger to the community if he were

released.

               Given Kaid’s longtime participation in the affairs of a violent, large-scale drug

trafficking gang, his personal involvement in several shootings, and his extensive criminal and

disciplinary record, the Court concludes that the Section 3553(a) factors militate against granting

his application for compassionate release.




                                                 8
                                        CONCLUSION

               For the reasons stated above, Kaid’s application for compassionate release is

denied.2 The Clerk of Court is directed to mail a copy of this decision to Defendant Kaid.

Dated: New York, New York
       May 25, 2021




2
  Kaid also contends that the Bureau of Prisons (“BOP”) has not properly credited him for time
served (see Dkt. Nos. 835, 836), asserting that BOP “has only credited [him]” for time he spent
in federal custody. (Def. Mot. (Dkt. No. 835) at 2) He seeks an amended judgment and an order
to BOP “clarifying [his] sentence and crediting him time as intended by this . . . Court.” (Id.)
That application is denied. The Amended Judgment entered by this Court (see Am. Judgment
(Dkt. No. 324) is crystal clear as to Kaid’s sentence: it provides for a term of imprisonment of
“4 years and 10 months to run concurrently with the Defendant’s outstanding state sentence.”
(Id. at 2) And Kaid has not shown that BOP has committed any error in calculating his projected
release date.
                                                9
